Citation Nr: 1205020	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-22 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran had recognized Philippine service, as a guerrilla in the service of the U.S. Armed Forces during World War II, from June 1943 to July 1945.  He died in September 2007, and the Appellant seeks benefits as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDING OF FACT

The Veteran died before the enactment of the American Recovery and Reinvestment Act on February 17, 2009.  


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the material facts are not in dispute, and the issue at hand of whether the Appellant has legal entitlement to a one-time payment from the FVEC fund is limited to statutory interpretation.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 



The Board therefore finds that no action is necessary under the VCAA and that the case is ready for appellate review.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of such service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  




The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749. 



In April 2009, the Appellant filed an application with VA, claiming that the Veteran had eligible service, as a recognized guerrilla in the service of the U.S. Armed Forces during World War II, and that she is entitled to a one-time payment from the FVEC fund.  Of record are various pertinent documents to include a marriage certificate, which shows that she was married to the Veteran, and a death certificate, which shows that the Veteran died in September 2007 due to pneumonia, chronic obstructive pulmonary disease, pulmonary tuberculosis, malnutrition, and anemia. 

After reviewing the record, the Board finds that the Appellant does not legally qualify for a one-time payment from the FVEC fund.  The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  The Veteran died in September 2007, more than a year before the enactment of the operative Act.  The law, as previously indicated, provides that where an eligible person who has filed a claim for benefits under Section 1002 dies before payment is made, the payment shall be made to the surviving spouse.  Here, however, the Veteran did not file a claim - indeed, could not have filed a claim - for a FVEC payment at any time during his life.  Accordingly, his surviving spouse is not eligible to receive payment on his behalf. 

The Appellant contends that although her spouse died before the American Recovery and Reinvestment Act was enacted, she was filing on his behalf.  She further felt that surviving spouses of deceased veterans, who had rendered valid military service with the recognized guerrillas, should be entitled to a payment from the compensation fund.  She asserted that a denial of payment from the fund would result in her poverty and that she believed the VA would always take care of veterans and their dependents.  




As the Board has no legal authority to grant equitable relief, the Board is compelled to follow the specific provisions of law (see 38 U.S.C.A. § 7104), and this is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.   


ORDER

As the Appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund, the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


